DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 9/24/2021.
Claims 21-49 are pending. Claims 21, 30, 39 and 49 are the base independent claims.  Claims 21-49 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,687,361 in view of Ji et al  
Instant Application
Patent 10687361
39. (New) A method of operation of a node in a wireless communication system, comprising:
1. A method of operation of a node in a wireless communication system, comprising: 
providing, to a wireless device in a wireless communication system, an indication of a
position of a transient period during a time mask, wherein the position of the transient period is such that the transient period occurs at least partially during a clear channel assessment period at the wireless device, and wherein the time mask defines an OFF period during which a transmitter of the wireless device is to be off, an ON period during which the transmitter of the wireless device is to be on, and the transient period is a period between the OFF period and the ON period or a period between the ON period and the OFF period; and
providing, to a wireless device, an indication of a position of a transient period during a time mask, wherein the position of the transient period is adapted to a clear channel assessment period at the wireless device or the position of the transient period is such that the transient period occurs at least partially during a clear channel assessment period at the wireless device, and wherein the time mask defines an OFF period during which a transmitter of the wireless device is to be off, an ON period during which the transmitter of the wireless device is to be on, and the transient period wherein the transient period is a period during which the transmitter of the wireless device is to ramp-up or ramp-down.
receiving, from the wireless device, a signal in accordance with the time mask and the position of the transient period during the time mask.


	
	The patent does not disclose the underlined portion of claim 39, however, Ji discloses: In fig. 10 & par 81, e.g. a shifted timing mask…Node 1 may succeed in CCA.  The transmission for CUBS may be based on a timing mark. The timing mask may include on and off periods. The off period may be predetermined time period (e.g., a few milliseconds) before the OFDM symbol boundary. The on period may be predetermined time period (e.g., a few milliseconds) after the OFDM symbol boundary.
.

Allowable Subject Matter
Claims 21-49 are also objected to, but would be allowable if double patenting rejection is overcome.  The reason is: the present invention distinguishes over the prior art on record.  In that, Ji et al (US 2015/0099525) discloses in paragraph [0075], “Timing and synchronization may be adjusted to address the issues related to CCA. In one embodiment, CCA may be positioned in the middle of an OFDM symbol, e.g., providing a guard period of 23 μs on each side of the symbol. In one aspect, an on-off timing mask may be used for CUBS. The timing mask may move the transient period into the defined OFDM symbol duration. For example, instead of having the transient period as [T-20, T], the period may be redefined as [T-10, T+10]. This may provide sufficient margin for timing uncertainty.  Also see Fig. 10 and [0081], [0087], “transmitting a beacon in a slot assigned to a wireless entity for CCA in response to detecting a clear channel based on the monitoring. For example, the transmissions may follow a timing mask having an off time period with a first predetermined time offset before an OFDM symbol boundary, and an on period with a second predetermined time offset after the OFDM symbol boundary.”  However, Ji does not explicitly disclose the claimed limitations: providing, to a wireless device in a wireless communication system, an indication of a position of a transient period during a time mask, wherein the position of the transient period is such that the transient period occurs at least partially during a clear channel assessment period at the wireless device, and wherein the time mask defines an OFF period during which a transmitter of the wireless device is to be off, an ON period during which the transmitter of the wireless device is to be on, and the transient period is a period between the OFF period and the ON period or a period between the ON period and the OFF period.  Especially, when the indication of a position of a transient period is directly provided by a node to the wireless device.

The prior art made of record and is considered pertinent to applicant's disclosure:  
Ji et al (US 2015/0099525, see above); 
Lim et al (US 2015/0031410, for example see par 342, When multiple TAs are applied in inter-band CA environment, a transient period can be reconfigured with maximum TA difference according to each carrier (or carrier group) in a manner of being different from a transient period defined by a legacy release-8/9/10); and
Takeda et al (US 2021/0168843, for example see par 140, the ON/OFF power requirement required for the user terminal may be defined so that the details of the TTis and/or the transient period are different than in normal TTis. For example, the subframes can be shortened TTis. Moreover, the transient period can be defined shorter compared with the transient period (20 μs) in normal TTis.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 2474